  0:19-cv-03223-JFA-SVH        Date Filed 11/20/20   Entry Number 30   Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                         ROCK HILL DIVISION

 Tracy Mobley,                           )       C/A No. 0:19-3223-JFA-SVH
                                         )
                  Plaintiff,             )
                                         )
 v.                                      )
                                         )
 George Alexander Underwood,             )                  ORDER
 a/k/a “Big A”; Matthew Faile;           )
 David     Ford;    Terry  Brian         )
 Sanders; Burley McDaniel; Chris         )
 Skidmore; John Joas; and an             )
 Unknown Number of John Does;            )
 Each in Their Individual and            )
 Official Capacities,                    )
                                         )
                Defendants.              )
 ______________________________          )

      This matter comes before the court on the motion [ECF No. 27] of

defendant George Alexander Underwood (“Underwood”) to stay this case

brought by Tracy Mobley (“Plaintiff”) pending the resolution of the criminal

charges against Underwood. Plaintiff having filed a response [ECF No. 29] and

the time for filing a reply having passed, the motion is ripe for disposition. All

pretrial proceedings in this case were referred to the undersigned pursuant to

the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(f)

(D.S.C.). For the following reasons, Underwood’s motion to stay is denied.




                                             1
     0:19-cv-03223-JFA-SVH   Date Filed 11/20/20   Entry Number 30   Page 2 of 5




I.      Factual Background

        Plaintiff filed this action against defendants on October 4, 2019, in the

Chester County Court of Common Pleas alleging both state and federal claims

related to his arrest on October 5, 2016. This matter was removed to this court

on or about November 14, 2019. [ECF No. 1].

        According to the complaint, in October 2016, Underwood and the other

defendants wrongfully entered Plaintiff’s property and attacked him. [ECF No.

1-1 at ¶¶ 10–18]. Plaintiff alleges he was attacked by uniformed officers, who

Plaintiff had suspected were prowlers in the wooded areas surrounding his

home. Id. After physically beating him, the defendants cuffed and arrested

Plaintiff. Id. Afterwards, Underwood allegedly choked Plaintiff—who was still

in handcuffs—in the back of a police car. Id. at 19. According to the complaint,

Plaintiff was detained overnight and wrongfully charged with various crimes. 1

Id. at 20–22.

        In 2019, Underwood was indicted for several matters related to

misconduct in office as the Sheriff of Chester County and depriving Chester

County citizens of their civil rights. [ECF No. 27-1]. Since the initial

indictment, various superseding indictments have alleged additional serious




1The complaint does not contain the result of the criminal charges against
Plaintiff, but Plaintiff’s response to the motion to stay indicates the charges
were “eventually dropped or resolved in Plaintiff’s favor.” [ECF No. 29 at 2].


                                         2
      0:19-cv-03223-JFA-SVH   Date Filed 11/20/20   Entry Number 30   Page 3 of 5




misconduct by Underwood while acting as Sheriff of Chester County. Id. No

indictment has alleged Underwood committed any crime based on the

allegations in Plaintiff’s complaint.

II.      Discussion

         A.    Standard on a Motion to Stay

         “[T]he Constitution does not mandate the stay of civil proceedings in the

face of criminal proceedings,” although this court has the inherent authority to

stay certain cases. Maryland v. Universal Elections, Inc., 729 F.3d 370, 379

(4th Cir. 2013) (quoting Ashworth v. Albers Med., Inc., 229 F.R.D. 527, 530

(S.D. W. Va. 2005)). Accordingly, whether to stay this case is left to the court’s

discretion. Id. at 375.

         While the Constitution does not mandate a stay of civil proceedings

pending the outcome of criminal proceedings, a court may decide in its

discretion to stay civil proceedings, postpone civil discovery, or impose

protective orders and conditions when the interests of justice require. Sec. &

Exch. Comm’n v. Dresser Indus., Inc., 628 F.2d 1368, 1375 (D.C. Cir. 1980);

Crawford & Sons, Ltd. v. Besser, 298 F.Supp.2d 317, 319 (E.D.N.Y. 2004)

(stating that the denial of a stay of civil proceedings based upon parallel and

related criminal action “may undermine the defendants’ Fifth Amendment

privilege against self-incrimination; expose the basis of the defendants’




                                          3
   0:19-cv-03223-JFA-SVH    Date Filed 11/20/20   Entry Number 30   Page 4 of 5




criminal defense in advance of trial; or otherwise prejudice the criminal or civil

case”).

      B.    Analysis

      The criminal indictments against Underwood do not involve the incident

at issue in this civil case, and Underwood has provided no information

suggesting the indictments will be superseded to include charges related to the

specific incident alleged in Plaintiff’s complaint. Courts generally do not stay

civil cases when there is no imminent indictment based on the alleged civil

misconduct. See, e.g., Universal Elections, 729 F.3d at 379 (“Stays generally

are not granted before an indictment has issued.”). “[T]he requirement of the

existence of a nexus between the parallel proceedings sufficient to show that

such proceedings are related and involve substantially similar issues is the

threshold factor for a stay.” Harbour Town Yacht Club Boat Slip Owners Ass’n

v. Safe Berth Mgmt., 411 F. Supp. 2d 641, 644 (D.S.C. 2005) (citing Ashworth,

229 F.R.D. at 531). In addition, a defendant’s request for a stay must be

balanced with the plaintiff’s interest in obtaining a prompt resolution. The

court must also balance any substantial harm to the civil claimant and his

interest in obtaining a prompt and fair resolution of the civil action in which

he may have an interest against the moving party’s interest in preserving the

integrity of his criminal investigation and the narrow scope of criminal

discovery. Id.



                                        4
   0:19-cv-03223-JFA-SVH    Date Filed 11/20/20   Entry Number 30   Page 5 of 5




       Although Underwood argues Plaintiff’s discovery requests are aimed at

discovering matter related to the criminal charges, Underwood may seek a

protective order to the extent the information sought is not related to a claim

or defense in this case. In addition, Underwood may always assert his Fifth

Amendment rights, as applicable. See Baxter v. Palmigiano, 425 U.S. 308, 316

(“[T]he Fifth Amendment not only protects the individual against being

involuntarily called as a witness against himself in a criminal prosecution but

also privileges him not to answer official questions put to him in any other

proceeding, civil or criminal, formal or informal, where the answers might

incriminate him in future criminal proceedings.”) (quoting Lefkowitz v.

Turkey, 410 U.S. 70, 77 (1972)). Given the lack of a direct link between

Underwood’s criminal charges and the incident at issue in Plaintiff’s

complaint, the undersigned finds the interest of justice do not require a stay in

this matter.

III.   Conclusion

       For the foregoing reasons, Underwood’s motion for a stay is denied and

the parties are to proceed in discovery. A separate amended scheduling order

will issue.

       IT IS SO ORDERED.


November 20, 2020                           Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge



                                        5
